11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Christopher Michael Fejes,                            * From the 42nd District
                                                        Court of Taylor County,
                                                        Trial Court No. 25338A.

Vs. No. 11-14-00347-CR                                * March 26, 2015

The State of Texas,                                   * Per Curiam Memorandum Opinion
                                                        (Panel consists of: Wright, C.J.,
                                                        Willson, J., and Bailey, J.)

      This court has considered Christopher Michael Fejes’s motion to dismiss his
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.